Citation Nr: 1030567	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-34 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to May 26, 2006 for the 
award of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope

INTRODUCTION

The Veteran served on active duty from October 1963 to August 
1967.

This matter is on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2010.  A transcript of the hearing is of record.

At the his May 2010 personal hearing, the Veteran, through his 
representative, raised the issue of whether there was clear and 
unmistakable error (CUE) in the January 2005 rating decision that 
denied service connection for PTSD.  The Board notes that an 
earlier effective date claim and a claim of CUE are different, 
mutually exclusive routes to the goal of determining an effective 
date.   Flash v. Brown, 8 Vet. App. 332 (1995).   As such, the 
issue of entitlement to an earlier effective date for PTSD is not 
inextricably intertwined with the Veteran's CUE claim and can be 
adjudicated without its resolution.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The claim of CUE is therefore referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  By a letter dated February 14, 2005, the Veteran was advised 
of a January 2005 rating action that denied a claim for service 
connection for PTSD and provided him with a copy of his appellate 
rights. 

2.  VA received no communication from the Veteran or a duly 
appointed representative indicating an intent to appeal the 
January 2005 rating decision within the one year period of the 
notice of that decision; and, thus, the January 2005 rating 
decision denying service connection for PTSD is final.

3.  On May 26, 2006, the RO received a petition from the Veteran 
expressing his desire to reopen his claim for service connection 
for PTSD.  
CONCLUSION OF LAW

The criteria for an effective date prior to May 26, 2006 for the 
award of service connection for PTSD have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.1, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's earlier effective date claim arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records, and he was 
afforded a hearing before the undersigned Veteran's Law Judge in 
May 2010.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the RO Decision Review Officer/Veterans Law Judge who chairs 
a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the May 
2010 hearing, the undersigned discussed the timeline of the 
Veteran's claim for benefits, the finality of the January 2005 
decision, and the need to show evidence that he appealed that 
decision.  The Veteran was specifically asked identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim, e.g., evidence showing that he 
timely appealed the January 2005 decision.  Moreover, neither the 
Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2) nor has identified any 
prejudice in the conduct of the RO/Board hearing.  By contrast, 
the hearing focused on the element(s) necessary to substantiate 
the claim and the Veteran, through his testimony, demonstrated 
that he had actual knowledge of the element(s) necessary to 
substantiate his claim for benefits.  Notably, he argued that he 
submitted a letter to VA and his representative in June 2005 
expressing his desire to appeal the January 2005 rating decision.  
As such, the Board finds that, consistent with Bryant, the 
undersigned Veterans Law Judge complied with the duties set forth 
in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the 
claim based on the current record.

In view of the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 
Earlier Effective Date

In general, the effective date for the grant of service 
connection based upon an original claim, a claim reopened after 
final disallowance, or a claim for increase is either the day 
following separation from active service or the date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise it will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2009).

It is settled law that the effective date for the grant of 
service connection following a final decision is the date of the 
reopened claim.  Specifically, the Court of Appeals for Veterans 
Claims explained that the statutory framework did not allow an 
effective date back to the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim.  See Sears v. Principi, 16 Vet. 
App. 244, 248 (2002)

In this case, in July 2004, the Veteran claimed entitlement to 
service connection for PTSD.  In a January 2005 decision, the RO 
denied this claim based on the lack of a diagnosis of PTSD as 
well as the lack of a claimed stressor event that was specific 
enough to be corroborated.  He was notified of this decision via 
a letter dated February 14, 2005.  A notice of disagreement was 
never received by VA, and the decision became final one year 
later.  

Next, the Veteran submitted a request to reopen his claim for 
entitlement to service connection for PTSD in May 2006, 
accompanied by more specific details related to his stressor 
events.  After he was diagnosed with PTSD in a September 2006 VA 
examination, the RO granted service connection for this disorder 
in a November 2006 rating decision with a 30 percent disability 
rating, effective May 26, 2006.  

In December 2006, the Veteran submitted a statement indicating 
his disagreement with the effective date, asserting that it 
should have been July 21, 2004, the date his original claim was 
received by the RO.  In his notice of disagreement, he argued 
that VA failed to meet its duty to assist by not making a 
sufficient effort to obtain evidence that could corroborate his 
stressors.  He has also argued that he submitted a timely notice 
of disagreement to the January 2005 decision via a letter sent to 
his representative in June 2005.  

Here, an effective date earlier than May 26, 2006 is not 
warranted.  Specifically, the RO based its effective date on the 
date the Veteran's petition to reopen his claim for entitlement 
to service connection for his PTSD was received.  Therefore, for 
effective date purposes, the Board determines that the date of 
the Veteran's claim is May 26, 2006.  

Consideration has been given to the Veteran's argument that he 
attempted to appeal the January 2005 decision.  In support of 
this argument he submitted a letter that he sent to his then 
representative on June 23, 2005, asking for their assistance in 
filing an appeal on his case.  He asked that they set him up for 
appellate review.  At his personal hearing, he stated that he 
sent an identical letter to the VA regional office.  Transcript 
at 3-4.  The Veteran argues that the June 2005 letter shows his 
intent on filing a timely notice of disagreement (NOD). 

The Board accepts the Veteran's argument that the language used 
in the June 2005 letter conforms to the requirement of being an 
NOD.  See 38 C.F.R. § 2.201 (2009).  However, an NOD "must be 
filed with the Department of Veterans Affairs office from which 
the claimant received notice of the determination being 
appealed."  38 C.F.R. § 20.300 (2009).  Here, while the Veteran 
submitted a notice of disagreement to his representative, the 
evidence does not indicate that this letter was ever received by 
the RO.  Put another way, as he would like the Board to believe, 
the evidence suggests that the Veteran's representative received 
the letter from the Veteran on June 23, 2005, but failed to 
forward the letter to the RO or act on the letter.  
Notwithstanding the fact that the June 2005 letter possesses no 
evidence/proof, such as date stamp, showing that it was indeed 
received by the representative,  the regulations clearly state 
that the NOD must be filed with VA.  Filing an NOD with a 
representative does not meet this requirement.  

Moreover, although the Veteran asserted at his hearing before the 
Board in May 2010 that he had in fact sent a copy of this letter 
to the RO in June 2005, no such letter is contained in the claims 
file.  There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  Thus, if such a letter was sent, 
it should be presumed that it would have been received and 
associated with the claims file. 

While the presumption of regularity is not absolute, it may be 
rebutted only by the submission of "clear evidence to the 
contrary."  Other than his personal statements, the Veteran has 
provided no evidence to rebut the presumption.  In this regard, 
the Court has held that bare statements made by the Veteran are 
insufficient to rebut this presumption.  Jones v. West, 12 Vet. 
App. 98, 102 (1999).   The presumption of regularity in this case 
is not rebutted.  Therefore, the Board concludes that there is no 
evidence that a timely NOD was received by the RO within one year 
of the January 2005 decision.  See 38 C.F.R. § 20.302 (2009).  

Finally, a review of the record fails to show, nor is contended, 
that the Veteran attempted to file a petition to reopen his claim 
for service connection for PTSD prior to May 26, 2006.  


ORDER

An effective date prior to May 26, 2006 for the award of service 
connection for PTSD is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


